Citation Nr: 0944722	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
hepatitis C, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  An August 2005 Board decision denied the Veteran's claim 
of entitlement to service connection for hepatitis C.  

2.  Evidence associated with the claims file subsequent to 
the August 2005 Board decision is material and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for Hepatitis C.

2.  The medical evidence of record is at least in equipoise 
on whether the Veteran's hepatitis C is etiologically related 
to active military service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a hepatitis C was not of record at the 
time of the August 2005 Board decision and relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, 
hepatitis C was incurred during active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R § 3.303 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II. New and Material Evidence

An August 2005 Board decision denied the Veteran's claim of 
entitlement to service connection for hepatitis C on the 
basis that there was no evidence of exposure to blood or 
hepatitis C during military service and there was no evidence 
of a nexus between the diagnosis of hepatitis C and military 
service.  The relevant evidence of record at the time of the 
August 2005 Board decision consisted of service treatment 
records, VA treatment records, a June 2003 VA examination, 
the Veteran's statements in support of his claim and a 
transcript of a May 2004 RO hearing.  The Veteran did not 
appeal the August 2005 Board decision.  Accordingly, the 
August 2005 Board decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7104; 39 C.F.R. § 20.1100.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A § 5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In August 2006, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for hepatitis C.  
The relevant evidence of record associated with the claims 
file since the August 2005 Board decision includes VA 
treatment records, a May 2007 opinion from a VA nurse 
practitioner and statements by the Veteran.  The May 2007 
medical opinion is new in that it was not of record at the 
time of the August 2005 Board decision and it is not 
cumulative or redundant of previous evidence.  In addition, 
the Board finds that the evidence is material, as the May 
2007 medical opinion provides a nexus between the Veteran's 
current hepatitis C and military service.  Specifically, the 
medical opinion asserts that it is more likely than not that 
the Veteran was infected with hepatitis C while serving as a 
corpsman with various blood exposures, as no other risk 
factors are reported.  Accordingly, the record contains 
evidence that raises a reasonable possibility of 
substantiating the Veteran's claim.

Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Such evidence is so 
significant that it must now be considered in order to fairly 
decide the merits of the issue on appeal.  Accordingly, the 
Veteran's claim of entitlement to service connection for 
hepatitis C is reopened.  38 C.F.R. § 3.156(a).

II. Merits of the Claim for Service Connection

The Veteran contends that he contracted hepatitis C during 
military service.  He reported that he was probably exposed 
to hepatitis C when he was training to become a corpsman or 
when he had surgery on his knee after a motor vehicle 
accident during service.  Specifically, he asserted that he 
was exposed to blood during the time he spent as a hospital 
corpsman cleaning instruments and sorting slides in the 
pathology laboratory.  He also testified during the May 2004 
RO hearing that he may have contracted hepatitis C through a 
possible unsafe sexual relationship during service. 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

An April 2007 VA treatment record notes that a liver biopsy 
conducted in March 2007 shows that the Veteran has mild 
hepatitis C, essentially unchanged from the biopsy in 2003.  
Accordingly, the medical evidence of record reveals that the 
Veteran has a current diagnosis of the claimed disability.

The Board observes that the Veteran's service treatment 
records are negative for complaints of or treatment for 
symptoms associated with hepatitis C and the evidence does 
not otherwise show that he was diagnosed with or treated for 
hepatitis C at any time during his active duty service.  The 
evidence reveals that the Veteran underwent anterior cruciate 
ligament repair, medical collateral ligament repair and 
medial meniscal tibial ligament repair of the right knee in 
May 1980 after a motor vehicle accident during service.  
There is no indication in the record that the Veteran 
received a blood transfusion during the surgery.  

However, the evidence reveals that the Veteran trained as a 
corpsman in 1978 at the Naval Hospital Corps School in Great 
Lakes, Illinois during military service.  The Board finds 
that exposure to blood would be consistent with the 
circumstances of the Veteran's service as a corpsman trainee.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. 3.303(a).  In addition, 
the evidence of record is negative for any medically 
recognized risk factors for hepatitis C after military 
service.  

With respect to whether there is medical evidence that the 
Veteran's hepatitis C is related to military service, there 
is both positive and negative evidence in this regard.  A 
December 2002 VA treatment record from the Hepatitis C clinic 
noted that the Veteran was found to have a positive hepatitis 
C antibody.  The Veteran denied a personal history of 
jaundice and had never been told in the past that he had 
hepatitis.  The Veteran was uncertain whether he has had a 
blood transfusion.  He noted that he had a ligament repair in 
1980 and he wondered if he had a transfusion at that time.  
The Veteran denied any history of injectable or intranasal 
drug use and he did not have any tattoos or undergone any 
body piercing.  The physician noted that the Veteran did not 
have any risk factors for hepatitis C and he has not turned 
yellow or jaundiced, therefore the physician noted that he 
would be unable to date how long the Veteran has had the 
infection.  The Veteran was provided with a VA examination in 
June 2003.  The examiner noted that there was documented 
evidence of hepatitis C with a liver biopsy showing mild 
inflammation compatible with the diagnosis.  He noted that he 
could not identify any risk factors as the Veteran was not an 
intravenous drug user and he had no history of homosexual 
activity or a blood transfusion as far as can be determined.  
The examiner provided the opinion that it is less likely as 
not that the hepatitis C was caused by disease or injury in 
service.  However, a letter dated in May 2007 from a VA nurse 
practitioner in the Hepatitis C Resource Center noted that 
the Veteran had been evaluated in the clinic for his chronic 
hepatitis C.  He was first seen in February 2007.  A repeat 
liver biopsy was done in March 2007 showing mild liver 
disease with grade 1-2 inflammation and stage 1 fibrosis.  
She noted that a review of his risk factors was conducted at 
his intake visit.  He denied any tattoos and did not recall 
any blood transfusions.  She revealed that the Veteran 
reported blood exposure as a hospital corpsman while serving 
in the Navy.  The nurse practitioner provided the opinion 
that it is more likely than not that the Veteran was infected 
with hepatitis C while serving as a corpsman with various 
blood exposures, as no other risk factors are reported.   

As the record contains conflicting medical opinions on the 
etiology of the Veteran's hepatitis C, the Board must weigh 
the probative value of these opinions.  The probative value 
of a medical opinion is based on the physician's personal 
examination of the Veteran, his knowledge and skill in 
analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  

The Board finds that the opinion in support of the Veteran's 
claim is more probative than the negative opinion.  The VA 
examiner in June 2003 did not provide any rationale in 
support of the opinion.  The Court has held that the failure 
of a physician to provide a basis for his or her opinion 
affects the weight or credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion).  In contrast, the nurse 
practitioner who works in the VA Gastroenterology Clinic 
provided a clear rationale for her opinion.  Based on the 
foregoing, the Board finds that the opinion provided by the 
nurse practitioner is more persuasive than the opinion by the 
VA examiner.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact 
that the claims file was reviewed).  

Based on the foregoing, the evidence is at least in equipoise 
and resolving any benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's hepatitis C is 
related to military service.  Accordingly, the claim of 
entitlement to service connection for hepatitis C is 
warranted.


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for hepatitis C is 
reopened

2.  Entitlement to service connection for hepatitis C is 
granted. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


